NOT RECOMMENDED FOR PUBLICATION
                                   File Name: 05a0404n.06
                                     Filed: May 17, 2005

                                                  No. 03-6603


                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT

GERARDO ULFE,

        Plaintiff-Appellant,

v.                                                            ON APPEAL FROM THE UNITED
                                                              STATES DISTRICT COURT FOR THE
CITY OF PIONEER VILLAGE, KEVIN L.                             WESTERN DISTRICT OF KENTUCKY
SMITH,

        Defendants-Appellees.
                                                       /




BEFORE:          DAUGHTREY and CLAY, Circuit Judges; and SCHWARZER, District Judge.*

        CLAY, Circuit Judge. Plaintiff, Dr. Gerardo Ulfe, appeals the September 16, 2003 order

of the district court, granting summary judgment for the City of Pioneer Village on his claim under

42 U.S.C. § 1983 and his state law claims for negligent hiring and vicarious liability based on an

incident in which Defendant Kevin L. Smith, then the City’s police chief, assaulted and injured Dr.

Ulfe while off-duty and in retaliation for Dr. Ulfe’s sexual relationship with Smith’s then-wife. Dr.

Ulfe also appeals the November 24, 2003 order of the district court, granting partial summary




        *
           The Honorable William W. Schwarzer, United States District Judge for the Northern District of California,
sitting by designation.
                                           No. 03-6603

judgment for Smith on Dr. Ulfe’s claim under 42 U.S.C. § 1983 and remanding the state law claim

for assault and battery to the Jefferson (Kentucky) Circuit Court.

       We review de novo a district court’s decision to grant summary judgment. Cockrel v. Shelby

County Sch. Dist., 270 F.3d 1036, 1048 (6th Cir. 2001). Summary judgment must be granted if the

pleadings and evidence “show that there is no genuine issue as to any material fact and that the

moving party is entitled to a judgment as a matter of law.” FED. R. CIV. P. 56(c). A dispute over

a material fact is only a “genuine issue” if a reasonable jury could find for the nonmoving party on

that issue. Cockrel, 270 F.3d at 1048 (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)). In reviewing the district court’s grant of summary judgment, this Court must view all the

facts and the inferences drawn therefrom in the light most favorable to the nonmoving party. Id.

(citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).

       Following our extensive review of the record, all applicable law, and the parties’ briefs, we

conclude that the district court properly granted summary judgment in favor of Defendants. Because

issuing a full opinion would serve no jurisprudential purpose, we AFFIRM the district court’s

summary judgment orders on the basis of the district court’s memorandum opinions.




                                                 2